NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3177
                                       ___________

                                    JAMIE ELLIOTT,
                                            Appellant

                                             v.

                          LT. GRACE; SGT. WEAVERLING;
                            C.O.I. HARMER; C.O.I. CULP;
                             C.O.I. MORRIS; C.O.I. PARK;
                           C.O.I. POLLECK; C.O.I. TELLER;
                            C.O.I. ROSS; C.O. III COUCH;
                          C.O. II HARPER; C.O. II COOPER;
                                    C.O. II HAMMER
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-89-cv-01553)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 20, 2018

            Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                             (Opinion filed: March 28, 2019)
                                     ___________

                                        OPINION *
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       In 1989, Jamie Elliott filed a prisoner civil rights complaint against defendants. In

1993, the District Court entered judgment against him after a jury trial. In 1999, Elliott

filed an appeal from the judgment which we dismissed as untimely. See C.A. No. 99-

3790. Since then, he has continued to file motions in the District Court case. In July

2017, Elliott filed motions for a new trial, default judgment, and appointment of counsel.

The District Court denied his motions, and Elliott filed a notice of appeal. We have

jurisdiction under 28 U.S.C. § 1291.

       A motion for a new trial filed pursuant to Fed. R. Civ. P. 59 must be filed within

twenty-eight days after entry of the judgment. Elliott’s motion for a new trial was filed

far beyond that time period, and in any event, Elliott did not set forth any reasons or legal

basis for reopening the judgment.

       Even if the motion were to be construed as a timely motion to reopen the judgment

filed pursuant to Fed. R. Civ. P. 60(b)(6), it would fail. 1 Rule 60(b)(6) permits a litigant

to move for relief from judgment for “any other reason that justifies relief.” A litigant

moving under Rule 60(b)(6) must show “extraordinary circumstances” to justify

reopening a final judgment. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). We review

the denial of a Rule 60(b) motion for an abuse of discretion. Jackson v. Danberg, 656
F.3d 157, 162 (3d Cir. 2011).




1
 A motion made pursuant to Rule 60(b)(6) must be made within a reasonable time. Fed.
R. Civ. P. 60(c)(1).
                                              2
       Elliott did not present any extraordinary reasons why the jury verdict from 1993

should be reopened. He simply noted that he is disabled and that his brother had been at

SCI Huntingdon. He requested a new trial on his claims of wrongful death, assault, and

battery. In his supplemental argument in support of the appeal, he appears to claim that

one defendant attacked him, and that after he filed a lawsuit, the defendants purportedly

retaliated by “playing” with his brother’s medications, causing his brother to have a heart

attack. Elliott also appears to allege that defendants put something in his food that caused

him chest pains. However, he does not explain why these allegations would be grounds

to reopen a judgment entered after a jury verdict over twenty years ago.

       Elliott also argued in the District Court that he was entitled to a default judgment

because the defendants did not respond to his motion for a new trial. He does not point to

any caselaw, rule, or statute that allows for a default judgment twenty years after a jury

verdict. The District Court did not abuse its discretion in denying Elliott’s motion for a

default judgment. See Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)

(reviewing denial of motion for default for an abuse of discretion).

       Because Elliott’s post-judgment motions lacked merit, the District Court did not

abuse its discretion in denying his motion for the appointment of counsel. See Tabron v.

Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in deciding whether to appoint counsel, court must

make threshold determination of whether claim has arguable merit).

       As explained above, the District Court did not abuse its discretion in denying any

of Elliott’s motions. Accordingly, we will affirm the District Court’s judgment.

Appellant’s motions are denied.

                                             3